Citation Nr: 1203484	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for allergic rhinitis and sinusitis (sinus disability).

2.  Whether new and material evidence has been received to reopen a service connection claim for hypertension.  

3.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1972 and from July 1973 to June 1981, to include service in the Republic of Vietnam from August 31, 1970, to March 29, 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating action by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The issues of entitlement to service connection for a sinus disability, hypertension and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the Veteran of the September 1998 rating action, denying the original service connection claims for a sinus disability and hypertension, as well as his appellate rights; however, timely appellate review was not perfected and the determination became final.  

2.  Evidence added to the record since the September 1998 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the service connection claims for a sinus disability and hypertension.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 1998 rating decision, declining to reopen the service connection claim for hypertension, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence added to the record since the September 1998 rating decision, declining to reopen the service connection claim for sinus disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the sinus disability and hypertension service connection claims and remands the matters for further development.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

New and Material Claims

The Board notes that the RO declined to reopen the Veteran's sinus disability and hypertension service connection claims, in the December 2008 rating action.  Thus, the preliminary question of whether previously denied claims should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claims for a sinus disability and hypertension in a September 1998 rating action.  At this time, the evidence of record included service and post-service treatment records and statements from the Veteran.  However, the RO concluded that the evidence of record failed to demonstrate that the respective conditions were had their onset within one year of separation or were caused by military service.  The Veteran was notified of this determination and of his appellate rights; however, he did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The September 1998 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claims, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the September 1998 rating action denying the Veteran's initial service connection claim for a sinus disability, numerous pieces of evidence have been associated with the claims folder, to include additional post-service treatment records, articles from the internet and additional statement from the Veteran.  Significantly, the new medical and lay evidence of record considered in light of VA's duty to assist, and in conjunction with the other evidence of record, sufficiently raises a reasonable possibility of substantiating the respective service connection claims for hypertension and a sinus disability; therefore, the Board finds the evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disability and, to this extent, the claim is granted. 

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and, to this extent, the claim is granted. 


REMAND

Having reopened the Veteran's service connection claims for a sinus disability and hypertension, VA has a duty to assist the Veteran in the development of the respective claims, by conducting appropriate medical inquiry.  The Veteran has provided a competent account of relevant in-service sinus symptomatology, to include in-service onset and continuity since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, service-connection has been established for diabetes mellitus, type II, a condition know to possibly be associated with hypertension.  The competent medical evidence of records also suggests the Veteran's current diagnosis with hypertension and a sinus condition.  In light of the foregoing, the Board finds a remand for appropriate VA examinations are necessary and the claims must be remanded.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has provided a competent account of arthritis related symptomatology, in- and post-service, and service treatment records confirm his treatment for various joint conditions, to include his neck, low back, left shoulder, legs and feet.  See Jandreau and Buchanan.  The post-service medical evidence of record tends to his treatment from arthritis related symptoms associated with multiple joints.  However, presently, the Veteran has not provided sufficient information addressing the scope of this claim, as to allow VA to provide an appropriate VA examination.  Accordingly, the Board finds that the claim must be remanded to allow the Veteran to provide additional information related to this claim, as to allow VA to provide the Veteran with an appropriate examination in connection with this matter.  McLendon.

Additionally, while not definitive, the record suggests that the Veteran receives regular treatment in connection with his claimed conditions.  However, at this time, relevant records of his VA care, dated from May 1988 to July 2007 and since May 2008, have not been associated with the claims folder.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For this reason, the claims must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify the specific arthritic joint(s) he maintains his related to service and inform him that failure to provide such information may result in an adverse determination related to his claim.  This notification should be associated with the claims folder.

2.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his respective (I) sinus/allergic rhinitis; (II) hypertension; and (III) any arthritis related, to include any possible relationship to military service or service-connected disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to any sinus/allergic rhinitis, hypertension and any arthritis related treatment in connection with the joints identified by the Veteran as related to his present claim, dated from July 2007 to May 2008 and since May 2008.  Any negative response should be in writing and associated with the claims folder.  

4.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for appropriate VA examination(s) to determine the current nature and etiology of any (I) sinus/allergic rhinitis, (II) hypertension, and (III) arthritis condition.  However, should the Veteran fail to identify the specific joint or joints for which he seeks to establish service connection based on arthritis, an examination related to this matter need not be scheduled.  The claims folder must be made available and reviewed by the examiner.  The examiner should record the full history of the Veteran's respective conditions, including his account of symptomatology and onset.

The examiner must diagnose any (I) sinus/allergic rhinitis, (II) hypertension and (III) arthritis condition found to be present.  Then, as to each diagnosis, the examiner must state whether

(a) it is a likely as not that the condition had its onset in, or is related to, the Veteran's military service, to include herbicide exposure; and

(b) the condition is related, at least in part, to any service-connected disability, to specifically include the diabetes mellitus, type 2.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) service treatment records, respectively dated October 12, 1971, May 19, 1978, November 1, 1979, May 14, 1975, May 23, 1975, July 9, 1976, January 28, 1974, March 27, 1980, June 13, 1980, September 11, 1980 and October 11, 1980; (III) service radiological reports, dated in September 1980 and October 1980; (IV) VA treatment records, dated in January 1984, December 1985, March 1987, September 1992, (V) a March 1987 VA hospital discharge record; and (IV) any other evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

5.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


